SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

1407
CA 14-00654
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, WHALEN, AND DEJOSEPH, JJ.


IN THE MATTER OF STATE OF NEW YORK,
PETITIONER-RESPONDENT,

                    V                             MEMORANDUM AND ORDER

FRANK CONNOR, RESPONDENT-APPELLANT.


CHARLES J. GREENBERG, AMHERST, FOR RESPONDENT-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (KATHLEEN M. ARNOLD OF
COUNSEL), FOR PETITIONER-RESPONDENT.


     Appeal from an order of the Supreme Court, Orleans County (James
P. Punch, A.J.), entered March 11, 2014 in a proceeding pursuant to
Mental Hygiene Law article 10. The order, inter alia, committed
respondent to a secure treatment facility.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Respondent appeals from an order pursuant to Mental
Hygiene Law article 10 determining, following a jury trial, that he is
a detained sex offender who has a mental abnormality within the
meaning of Mental Hygiene Law § 10.03 (i) and determining, following a
dispositional hearing, that he is a dangerous sex offender requiring
confinement in a secure treatment facility. We reject respondent’s
contention that the verdict is against the weight of the evidence.
Here, petitioner’s two expert psychologists testified that respondent
suffered from a mental abnormality, and although respondent’s expert
testified to the contrary, “ ‘[t]he jury verdict is entitled to great
deference based on the jury’s opportunity to evaluate the weight and
credibility of conflicting expert testimony’ ” (Matter of State of New
York v Gierszewski, 81 AD3d 1473, 1474, lv denied 17 NY3d 702; see
Matter of State of New York v Parrott, 125 AD3d 1438, 1439, lv denied
25 NY3d 911). Upon our review of the record, we conclude that “the
evidence does not preponderate[] so greatly in [respondent’s] favor
that the jury could not have reached its conclusion on any fair
interpretation of the evidence” (Gierszewski, 81 AD3d at 1474
[internal quotation marks omitted]). Contrary to respondent’s further
contention, we conclude that petitioner established by clear and
convincing evidence at the dispositional hearing that he is a
dangerous sex offender requiring confinement (see §§ 10.03 [e]; 10.07
[f]). “Supreme Court, as the trier of fact, was in the best position
to evaluate the weight and credibility of the conflicting
                                 -2-                          1407
                                                         CA 14-00654

[psychological] testimony presented . . . , and we see no basis to
disturb its decision to credit the testimony of petitioner’s expert
over that of respondent’s expert” (Matter of State of New York v
Gooding, 104 AD3d 1282, 1282, lv denied 21 NY3d 862 [internal
quotation marks omitted]).




Entered: December 31, 2015                      Frances E. Cafarell
                                                Clerk of the Court